Citation Nr: 0110587	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependent's Educational Assistance 
pursuant to 38 U.S.C.A. Chapter 35. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel

INTRODUCTION

The veteran served on active duty from January 1974 to March 
1994.  He died in April 1997; the appellant is his widow. 

This matter was is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating action of the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death, and denied eligibility to 
Dependent's Educational Assistance pursuant to 38 U.S.C.A. 
§ Chapter 35.  

In a notice of disagreement (NOD) received at the RO in July 
1998, the appellant referred to an August 1997 statement in 
which she requested that the claim of service connection for 
the cause of the veteran's death be expanded to include 
consideration of exposure to asbestos.  In a November 1998 
rating action, the RO denied her claim of service connection 
for the cause of the veteran's death as a result of exposure 
to asbestos.  The appellant and her representative have not 
pursued the question of asbestos exposure as a basis for the 
grant of service connection for cause of death following the 
issuance of the statement of the case, and an October 1998 
medical opinion from a private pathologist is to the effect 
that asbestos exposure was not a factor in the veteran's 
death.  As such, the Board will not order additional 
development on the question of asbestos exposure in this 
remand. 

REMAND

The appellant contends that service connection should be 
granted for the cause of the veteran's death.  The veteran's 
death certificate shows that he died in April 1997.  The 
immediate cause of death was listed as sepsis due to or as a 
consequent of pneumonia.  As for other significant conditions 
which may have contributed to death, none were noted.  At the 
time of his death, service connection was not in effect for 
any disabilities.  

The terminal hospitalization report noted that, in August 
1996, the veteran had presented at an urgent care center with 
back discomfort and was found to have a right upper lobe mass 
with a subsequent diagnosis of "non small cell" cancer of 
the lung.  The veteran was admitted to the hospital in April 
1997 secondary to a pneumonia.  He had apparently received 
chemotherapy with a number of agents and developed leukopenia 
and a fever.  In-home intravenous antibiotic therapy was 
unsuccessful and the veteran was hospitalized for further 
treatment.  Despite aggressive antibiotic therapy, the 
veteran's condition evolved to a "progressively septic 
picture."  Given the veteran's "widely metastatic 
carcinoma, pneumonia, sepsis and cardiovascular failure...," 
the decision was made to change the veteran's care status to 
comfort measures only and he passed away shortly thereafter.   

An autopsy report noted several pulmonary diagnoses 
including:  undifferentiated large cell carcinoma, giant cell 
carcinoma subtype, bilateral, nodular and diffuse pattern, 
with extensive metastasis; and apical emphysematous change.  
In reviewing the veteran's history, the pathologist noted 
that the veteran had been diagnosed in August 1996 with a 
large mediastinal mass which, after further testing, was 
considered compatible with a primary lung carcinoma.  No 
other primary tumor had been demonstrated with subsequent 
studies.  The veteran had undergone multiple courses of 
chemotherapy and was tolerating the course well.  He had been 
admitted to the hospital in April 1997 with left lower lobe 
pneumonia at which time his clinical course deteriorated with 
bilateral involvement of an infiltrative process.  The 
pathologist noted that autopsy revealed extensive tumor 
infiltration of both lungs and the infiltrative tumor was the 
major contributor to the veteran's pulmonary decline.  

Service medical records include a December 1993 chart entry 
noting the veteran's complaints of chest pain; x-ray studies 
revealed a right apical bleb.  The report of a pulmonary 
consultation undertaken to evaluate the bleb included the 
opinion that the changes "may" represent early emphysema.  
A later chart entry noted that the veteran had been diagnosed 
as having "early emphysema stages."  The report of a 
February 1994 separation examination noted a history of right 
lung apical bleb; however, no further diagnosis was noted. 

The appellant maintains that the apical bleb noted at 
separation is related to the veteran's lung cancer; however, 
she has not submitted any competent medical evidence in 
support of her claim.  The Board notes that the recent 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) significantly adds to 
and amends the statutory law concerning VA's duties when 
processing claims for VA benefits.  For example, VA must 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to VA that is necessary 
to substantiate the claim.  Such notification must indicate 
which portion of that information and evidence, if any is to 
be provided by the appellant and which portion, if any, VA 
will attempt to obtain on behalf of the appellant.  While the 
statement of the case (SOC) and supplemental statement of the 
case (SSOC) issued in the present appeal attempt to 
accomplish some of these points, full compliance with the new 
notice provisions is not shown.  In addition, medical records 
pertaining to the veteran's initial diagnosis of lung cancer 
are not in the claims folder, and it does not appear that the 
RO attempted to obtain those records.  

The Board further notes that the duty to assist the claimant 
in compensation cases includes obtaining a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  The evidence presently of record is insufficient to 
decide the issue of service connection with any certainty and 
since the Board cannot exercise its own independent judgment 
on medical matters, an opinion based on a review of the 
entire record is required.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such an opinion has not been obtained in 
this case, further development is in order. 

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the appellant 
and notify her of the need to submit 
competent medical evidence in support of 
her assertions that the veteran's death 
was related to the right apical bleb 
noted in December 1993 or otherwise 
related to service. 

2.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to respiratory pathology or 
care provided to the veteran after 
service which are not yet of record.  
Based of her response, the RO should 
attempt to obtain copies of all records 
which have not been previously obtained.  
All attempts to secure this evidence must 
be documented in the claims folder by the 
RO.  If after making reasonable efforts 
to obtain those named records the RO is 
unable to do so, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

3.  After allowing sufficient time for 
response from the appellant, the RO 
should forward the claims folder to a VA 
physician specializing in respiratory 
diseases for a review of all of the 
records.  Following this review, the 
examiner must offer an opinion as to 
whether it is at least as likely as not 
that the veteran's lung cancer was 
present in service, or within one year 
after separation from service, or is 
otherwise related to service.  The 
examiner should also offer an opinion as 
to whether it is at least as likely as 
not the emphysema noted in service aided 
or lent assistance to production of 
death.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be taken.

5.  Thereafter, the RO should again 
review the appellant's claims.  If any 
benefit sought on appeal remains denied, 
the appellant and representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



